Citation Nr: 0000886	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  94-33 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral flat 
feet.  

2.  Entitlement to service connection for a bilateral knee 
disorder.  

3.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Steven S. Zega, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



REMAND

The veteran served on active duty from January 1951 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 1992, which declined to reopen previously denied 
claims for service connection for the disabilities at issue.  
In April 1996, the Board determined that new and material 
evidence had in fact been received sufficient to reopen all 
of the veteran's claims, and, pursuant to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "Court") holding in Bernard v. Brown, 4 
Vet.App. 384 (1993), remanded the case to the RO for 
additional development.  In January 1998, the Board entered a 
decision in the case, denying the appeal.  

The veteran appealed the Board's decision to the Court.  In 
response to a joint motion filed by the parties, the Court 
issued an Order in May 1998, which vacated the Board decision 
and remanded the case to the Board.  Pursuant to the joint 
motion, in September 1998, the case was remanded to the RO 
for development in accordance with the joint motion.  
However, the additional development did not satisfy all of 
the requirements of the joint motion and subsequent remand.  
A remand "confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet.App. 268 (1998).  
Consequently, in order to fully comply with the ordered 
development, the case must again be remanded.  Additionally, 
the appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The development requested below involves only the issue of 
service connection for pes planus.  Regarding the other 
issues, VA cannot assist the appellant in the development of 
a claim that is not well-grounded.   Morton v. West, 12 
Vet.App. 477 (1999).  A well-grounded claim for service 
connection on a secondary basis requires competent evidence, 
generally medical, of current disability, and of a nexus 
between current disability and a service-connected 
disability.  Reiber v. Brown, 7 Vet.App. 513 (1995).  Since 
this depends on whether service connection is granted for pes 
planus, appellate consideration of the remaining issues must 
be deferred pending the remand development. 

Specifically, the examination ordered in the previous remand 
directed the examining physicians to answer five questions 
regarding the veteran's pes planus.  These were answered in 
an addendum dated in March 1999, prepared by one of the 
examining physicians, after the claims file had been 
reviewed.  However, in answering the second and third 
questions, the examiner appeared to have relied, in part, on 
an assumption that an ink print of the foot was taken 
contemporaneous with service.  However, the veteran stated, 
in correspondence received in July 1995, that the ink print 
showed his condition "today."  In addition, the examiner 
noted that the veteran had been classified with a "C" 
profile "soon after his entry" into service; it should be 
noted that this "C" profile was dated January 16, 1951, 
which was the date that the veteran entered onto active duty.  
However, although the "C" profile was present at entry, 
there was no indication of the disability for which the "C" 
profile was being given.  Thus, the examiner, preferably both 
examiners, must answer the second and third questions, in 
light of the accurate information.  

Further, regarding the fourth question, the examiner(s) 
should be asked to provide the reasons for the inability to 
state whether there was an increase in severity of the pes 
planus during service.  Finally, in reviewing the joint 
motion to ensure that it has been fully complied with, we 
believe that an additional question should be asked of the 
examiner(s).  In the joint motion, it was stated that the 
Board had a "duty to resolve the conflict in the medical 
evidence concerning whether Appellant has rigid pes planus...or 
flexible pes planus.  . . .  This is especially important. . 
. since the opinions of Dr. Moore and Dr. Gray that 
Appellant's flat foot condition was aggravated by service are 
based, at least in part, on the diagnosis of rigid pes 
planus."  In view of the proscriptions on the Board's 
exercise of independent medical evidence, the significance of 
the diagnosis of rigid pes planus to the aggravation issue 
must be spelled out by the examiner(s).  See Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  

Additionally, regarding the RO's adjudication of the appeal, 
the evidence must be analyzed in light of the sequential 
steps involved in establishing entitlement to service 
connection where pre-existence and aggravation may be at 
issue.  First of all, the RO must determine whether there is 
clear and unmistakable evidence of pre-existence.  See 
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1999).  
If not, the claim is decided as an ordinary service 
connection claim.  If so, it must next be determined whether 
there was an "increase in disability" during service.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 (1999).  In 
determining whether there was an increase in disability, 
intermittent flare-ups during service of a preexisting 
disability are not alone sufficient to establish aggravation; 
there must be evidence that the underlying condition, not 
just the symptoms, is worsened.  Verdon v. Brown, 8 Vet.App. 
529 (1996); Hunt v. Derwinski, 1 Vet.App. 292 (1991).  

Thirdly, if it is determined that a permanent increase in 
disability has occurred, the RO must decide whether there is 
clear and unmistakable evidence that the increase in 
disability was due to the natural progress of the disease.  
38 C.F.R. § 3.306(b) (1999); Maxson v. West, 12 Vet.App. 453 
(1999).  In its notification to the veteran of the decision; 
in the supplemental statement of the case, if the appeal 
remains denied, the RO must address each of those steps 
individually, in light of the evidence in this case.  

In light of the above, to ensure that the VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following:

1.  The RO should notify the appellant 
that he may submit additional evidence and 
argument in support of his claim. 

2.  The claims file, and a copy of this 
remand, should be returned to the 
examiners who examined the veteran in 
January 1999, if feasible, to answer the 
questions that follow.  If the examiners 
believe it would be useful, the veteran 
should be scheduled for an additional 
examination.  The complete rationale for 
all opinions expressed should be provided, 
including the evidence on which the 
conclusions reached are based, e.g., 
history provided by the veteran, medical 
evidence in file, and/or nonmedical 
service department evidence, as well as 
the reasons for agreement or disagreement 
with other medical opinions of record.  It 
is essential that all elements of this 
medical development be completed, due to a 
Court-approved motion for remand to 
resolve apparent conflicts in the medical 
evidence.  Additionally, the examiners are 
advised that the Board cannot exercise 
medical judgment; therefore, all 
responses, or inability to provide 
responses, must be justified.  Regarding 
the veteran's pes planus, the examiners 
should provide an opinion as to:

(1) Whether the veteran's pes planus 
is congenital or acquired, or a 
combination of both.  The examiners are 
advised that ink print of the veteran's 
foot, attributed in the March 1999 report 
to around the time in service, in fact 
dates from approximately 1995, and that 
there are no service medical records 
available in this case.  

(2) Whether the veteran's pes planus 
unequivocally pre-existed service, again, 
considering, in addition to the veteran's 
statements, the facts that the ink print 
was not taken contemporaneous to service; 
that there are no service medical records; 
and that the "C" physical profile was 
dated the date of his entrance onto active 
duty, and did not specifically refer to 
feet.  

(3) If pre-existing, whether pes 
planus underwent a permanent increase in 
severity during service; if the examiners 
are still unable to provide an opinion as 
to this question, the reasons for such 
inability should be provided.

(4) If it is concluded that pes 
planus increased in severity in service, 
whether any such increase was 
unequivocally the result of natural 
progress. 

(5) Whether the fact that the veteran 
has "rigid" pes planus is significant to 
the question of whether the disorder was 
aggravated in service, and why or why not.  

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action must be 
taken.  See Stegall, supra.  

4.  Once the development is complete, the 
RO should review the claim, in light of 
the pertinent legal authority, including 
38 U.S.C.A. §§ 1111, 1153, 5107(b); 
38 C.F.R. §§ 3.304(b), 3.306(a), 
sequentially addressing, as described 
above, (1) whether there is clear and 
unmistakable evidence of pre-existence 
(if not, the claim should be decided as 
an ordinary service connection claim); if 
so, (2) whether there was a permanent 
increase in the underlying condition 
during service, and, if so, (3) whether 
there is clear and unmistakable evidence 
that the increase in disability was due 
to the natural progress of the disease.  
See Maxson v. West, 12 Vet.App. 453 
(1999).  

5.  If the decision remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case which addresses each of the above 
elements, and discusses them in light of 
the evidence in the veteran's case. 

After completion of the requested development, the case should 
be returned to the Board for appellate consideration, if 
otherwise in order.  While regretting the delay involved in 
again remanding this case, it is felt that to proceed with a 
decision on the merits at this time would not withstand Court 
scrutiny.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












